^     b- ^-           ^                   ^
                                                      K
         ^                                                                                    ^^
                            1^  ^         1^
                                                      1?>
                                                      ^'                       ^
                                                                               J^>
                                                                                                          ^
                                   ^s-
1§    I &- ^L^ 1^fc'
        J^'                               t^    K                      !?
                                                                       ft^                   &>
                                                                                                          1^
t^o                   1<^                                              r"*.^                              ^
                            j:s—
                            t^- ^
                      1&                                               !^                          '&
                                   ^F           f^                     Fs'"                  ^            ^ K
^0                                        K^                                                 E^i
         |C/^                      ^            h^.  ^                                       >-           lc
           ^^                                   ^ I tr^ ^??
                                                                       -1^>           ir~«
                                                                                      ^
         1^                        r^     ^
                t^o
           ^^s
        J^>"                £S-           ?     1- i- ^                1^-     Is 1E>
                      1>0                 T^                                                       ^ 1^ ^
                            [s^                                  ^             1^                  ^5                1^'               0
^                                  1^                                          f^
                                                                                                   I II
                                                      -y^
                                                      J^ b
1^-
        ^5^~
                      ^     [^                                                 1^.
                                                                                      ^
                                                                                      r^I                            lr^                                                                .^
                            &                   1^                             ^                                     ^>                K
        ^ 1^                \ci    fr ^^        Ps       ^                     ^                       1^>
                ^'    ^     r^            !^>         I-                              ^ 1^         f^. i^                                   ^^
                                                      ^' ^                                          f-
I               FS-                             ^                1^'                         1^    11,^    3^        ^
                            &~                        1^-'                                    bK                                       i^   (V
                                                                                                          il?5-
        ^ 1(^
         1^                 !SS                       L^                       t\                                                      h-                                               ?" J
^               ^                                  F)                          ^  fc^ I.                                                          D     R>
                                                                                                                                                  ^                                     K-"~-.'
^               1&
                                                ^  1>Q
                                                       s^
                                                                               )t/^   <r>
                                                                                         R         Er>               r^'                                                                ^3g*/1'


                -n          <k                                                        ^            p)                                       ^\
                                                                                                                 »                                ^
        11^                        l>b
                                   I            >- iso                                                    r/v                                           &
^                                                                                           ^ ^ R>
        ^                                                                      [^>    ^                              ^                      ^s'
                                                s> R>
                                                                               ^ ^           b-
                ^           's>
                            ^                                                  ^      [>-                            L"^                    ^'
                                                                                        ^    ^>
r^                                              $     tso                      ^      ^>
                                                                                         1^ I      Kb                           ^      ^
                                                                                                                                       ^-         ^
        ^                   ^                   ^                                     <!i
                                                                                                   ^                                   c>   h- r^>
^-                                                                             1^                  pi     fe
                                                                                      y^           Ks                                       c^
1^       ^                         !>-*                                        ^                                                                  0
                                                                                                                                ^                 [^a
T^                                 Fs^          1^ ^                           C)                                                           \^
r^              >^
                1                               i^>
                                                   ^       C-.
                                                                                                   ^                            FYT               "3
                                                                               ?      ^            ^      K
                                   ^re>               <-                              •^0
        fr-                                     ^                              F^                                                           ^     s-
        t^>     ^                  ^            ^     s                        15" ^         ^            1^
                                   sl
                                                                                                                                ^^
                                                                                                   •^
                                                      v
                                                      "r
                                                                               ^
                                                                                                   ^ tp^                                                     t^
        K-                                      ^                                     n>                                        ^                                     ^D
                                                                                                                                                                       (^
                            ^      sb-                                                &                   .fi
                                   '^r-                                                                                                     (Sl              IS   /        6
        ^                          n>                                                                                                                                      n»
         t>
                            ^                                                                      ^t
                                                                                                                     ^^                     ^
        ^0                  "\                                                               ^            ic/^       ^                                       ^~ &5
                                                                                                   •>-    1&>        0^                     ^
                "s                 ^                                                               >t
                                                                                                          1?                                                 ^-L
        ^                   ^                                                                      A      p^-
                                                                                                                     ft
                                   ^                  ^                                                                         ^                                     ^1   />
                                                                                                          T"^ /
                                                                                      ^                   1^'                   ^                                     in         i-£i
                                                                                      y~^                                                                             JO
                                   >s>
                                                ^                                                  ^      l&         ^          t5>^
                s                                                                     ^      ^                                  ^.5
                                                                                                                                                             ^
                                                                                       '!•         ,6     r^         ^           ^                                    ^          ^
                                                                                      <s                  0                     i)->
                                                                                                                                                             i0
                                   ^                  ^                               ^                              ^\
                                   '1sr
                                                                               ^      "\
                                                                                             ^^           s                                                  io                  ^?
        •<                                                                                                                       ^
                                                                                                   ^                      (?>
                                                                                                                                                                            t^
                fc                                                                                                   ^                                                     r<
                                                                                                                                                                                                  Case 2:19-cv-13000-WBV-DMD Document 1 Filed 09/24/19 Page 1 of 6




                                                      u
                                                                                             ^            »s                                                               p
                                                                                                                                                                           -<
                            •V,
                                                                                             !?>          ^>         §
                                                                                             *^                                                                            EL3
                                                                                                          p>         ^
                                                                                             Q
                                                                                             ~7
                                                                                                                     ^-                                                    ^
                                                                                                          ^
                                                                                                          ?^                                                               >0    1~^
                                                                                                          ?s                                                               f\
                                                                                                                                                                      ^
                                                                                                                                                                                 t^L
                     ft
                                                        -I                                                                                                     ^-     |W          ti-
                                                  ^                         K              ^                            ^ 1^         fc^  K                    ?s-       |LA      ^?
                                       i^'5                                                                                          10 H                      i*^    ^
         1"^
         ^ tH
                                                              ^                    ^                    ^         &
                                                                                                                                                          &           fo ^
                                                                                   1^
%s                                                                          \^                                                               ^ ^5
r^                   h-                                 FS    ^5                           n      ^               IS^i F^ ^s                 Sr>                         h-
                                       1^                     ^0 '                                                                                                                ^
         pt->                                                               l"^.                                                                                                  l/~?
                                to                I 1^        '^-                                                       i^O                                           >0          ^D
        ^-                      h                       i^                  1^                                    1^
                                                                                                                        ^&^          ifc>
t^                             ^k                                                                                                    |\n                  .^                      p>
t>                                                      ^~ s^                      £t>'»
                                                                                                  ^          K^                                     ^
                     I                                                                                                                              c^
43
Ds^
                     1^-
                                       Ps
                                                  fe
                                                  r^
                                                  Ps
                                                                            1^
                                                                            1^     ^s             ^     ^~
                                                                                                        &'
                                                                                                           &
                                                                                                                        ^& l>-
                                                                                                                                     1^      ^
                                                                                                                                             :s~-   Kh                >^          fs-
                                                        LT1
^                    te-       I
                               ^       id.                    c^'           ^                     Ps-      ^                                 ^> s
                                                                                                                                                               ^
                                                                                                                                                               <\
                                                        ^     c^                                        ^         tc^
                                                                                   § §
         ^           &         ?                                                   .1-                  Ps                                                                        ^
                     Ps         rsi    K-                     ?^-           ]>-                                         i>^   k>                    i^         Ls.
                      iTb.
                                                              ^i            i^                    6"    T^-             ^>    [^             Ft/                      ^     ^
(^l:s                                                                                                                                                          ^      b--   •^-
                      rv                                                                                          t?-         h-
1-t-                                                    K
                                                        c^
                                                                            1^ ^
                                                                               1^>                                Fs^                        ^
                                                                                                                                             lt~^
                                                                                                                                                    j^         ^      6-
         §                                                                                        ^     i§.                                                                       1^-
        <^            f^-                               1^                  1^             1^                                                J^-                      ts^                n
                          "1                                                <•                                                                                                    v^~l
E^                     l^~
                                       &/         ^     t<                  £s"
                                                                                   1^             !>- .1^ b-
                                                                                                                        ^ih                  r<     1^                1?3
                                                                                   13- ^          Pr          /   ^-          1^                                      ir^
1^       E^?          1^'                                                                                         t^>                t^
         pit          h-               ^[?^ =fc ^                           I?             fc^    &^                    ^[^          F^-
T^       b^-    JT
                                                        ^                                  lc^          K
                                                                                                        ^                            ^       Ps—
                                                                                                                                             Mt     If^          1^
                                                                                                                                                                                  ^
                                                                                                                                                                                  .^
                                       ^'                                                                                                                      ^ v>
                                                                                                                                                                                  ^'
         ^                      t"^-   fQ                                   1^
                                                                            ^ &-                                              !CS-
                                                                                                                                             f^- "f
                                                  ^ ^&
                                                                     Kl                                                                                               ^-
^                     ^l^?.                                                                             F^- )?>                              lr^
                                                                                                                                                    ^
         L<                     t^- ^                !^                 19^ 1^ li                 J£^                                ^0                                           ^3
         F^--                                                                                                                                                  ?s                 \r>
                                                                                                        1^" fe- 1?>
         ]y\                           h-                            FA                                                                                        E^
E^                                                      !^
                                                                                                                  I ^ jf 1^
                                ^                                       ^ I: EL                         H-                                                                        ^
                                t^-                                         h^                                                ^      Ps-     ?                 j^:
^                                                                                                       &-              DS    1^
                                &'                I-                 ^ 1^ &- ^
                                                                     )0-           &?"            t^>                                               I
             $>                                         ts>                                             r??                          I- 1^                                        ^
                                fe                      Ps           i?=?                                                               1^                            ^           \r>
k/?                                                                                14-                  r^'             ^            1^             1^         H      T^
                                                                                                                                                                      Ir^
             ^                                    fe"   t^-          &- I      L^                                 1'                         K
                                                                                           F^>                                                      I?         i^~                j$r~
I-
                                       I ;-\            ^                   1^
                                                                            ^~     1^
                                                                                   IQ             &\
                                                                                                  (S \
                                                                                                                  L^
                                                                                                                  ^     ^^           ^^k. ^         Nr?
                                                                                                                                                               lp> G-
                                                                                                                                                               Ps                 &
                                                                                                                                     E^
                                        rE,
                                                                     1^>
                                                                     & ' ^1        &
                                                                                           ^
                                                                                           h.
                                                                                                  ^   r\
                                                                                                        I                            l'<                       f>-    [^
                                                                                                                                                                                  ^
                                                        &--                                       ^r                                                                              ISO
         ?F^          1^-                                                                                         ^     K                           ti         1^ J^
         J^           L^                                1^           1^                           h-              1^                         ^
                                                                                                                              tf
1^                    |\n                                                   \^                          i?5                                                                       h-
Is       ^                                              ^            £>         h^                                ^                                 !?-        ^
                      \Q               l^s              H-                                                                       1^~
                                                                                                                              t. ^
^                                                                    i^     ? $ K                                                                   1^         i"^    I
                                                                                                                                                                      H           ^
                                       f^fc:      p                                               ^
                                                                                                  RS              fc          i^'
                                                                                                                              ^                                                   fe
         h^           I
                      1^                                                    ^                                     ^                  13-     (^
                                                                                                                                             L£ ^                     p^
1^
1^                                     ^
                                       ^ ^                                                                                                                     1^ ^
         1^                              tt^      iy>
                                                                                                                                             ts Cjs-
                                                                                                                                                                  ]^>
fe"      !§~
         ia'          ^                       /
                                                                     I{r-   i<c^           \\n 10
                                                                                           ^
                                                                                                  ^                     I      ?~ c^
                                                                                                                                     ^              t^                            ^          ?>
                                                                                           ^.                     ^~ 1>              lT*;*
                                                                                                                                                               ^^
                                                                                                                                                               b
                                       ^ i:
                                       cls ^                         [>     ^              1^                                        &-
         ^                                                           ^                            ^
                                                                                                  1^              1^" ^ I            ^-                                                      ?
                                                  ^
                                                                                                                                             r1§ ^                    i^
         f'./
         ^ I                                                         ^      £                     hs-                                                                             F3-        s^>
         i^
                                                                                                                  l^/ h                                        !^     fc^
                                                                            t^l                                                      s                         ;^1                1^>
                                                                                                                                                                                                   Case 2:19-cv-13000-WBV-DMD Document 1 Filed 09/24/19 Page 2 of 6




                        t                                                                          ^                    1^                   ^      t
                                                                                                                                             \Q> EY            1-1-               \^^
                       ^'
                      I IV 1^?                                       fc     \^>                                                      ^                                ^
                                                                     ^>                     ^                                                fe' </^
             fe-                                                                            ^                                                4c>    ^                                        fe^
                                                                                            Q>
                                                                                            "-^
                                                                                                   I              IK                                                                         ^
                                                                                                                                                                                             1>\
          Case 2:19-cv-13000-WBV-DMD Document 1 Filed 09/24/19 Page 3 of 6




                          ^nc.lu^i6n                         9//9A           s 4^-
        ^refwe-i Pe--}i}fo/i&r is ash'/ycj ^,c, Honoro^/& (Lcmrjt
 ^0 gmft-^ h/'/^^/ft^.oa— a^,^ eii^y s/n^ d^y f-ho.-f--.
 ipft'/'i^wer m^d wa^ ^^h Udj up ^in.^1 -^ Aay/^ok ^rHwer

 receive h^/yp^L __         ff-^er
Uhew.-fpfr Pe^wer, Qwn^^ bJelh.^om9S^p^c- ^ ln^n_
 £?^w-/jl2W he^nr) ?i-W ^ c^rou^ }-)^r<3./n h^&uWf^ent fnr-
the ^6v^ ^^U^r i-oh& c-3/2/A as^fa/}^ f^ &. ))^ar//?j ^



                         r^r^r
       Z^ /j; /^^As/ C>r^^cl, +})^ 4-^ ryj^^ fn^rJ ^ ij^
   'pe^i^wer^                   ^ rn ^he ^^ u/^/c^J rrjrj^4^ be,
   a^ d H^ ^QW^ h^fft W€ Wff(c^}wuf})i fot^^ W^r
   j-n }y. r]-a)y ^ fof c^ ^a.r/^ on H£^           ^a.y 0^         -» 3<?




                                VSDi^r^r^^ A.ycyF ao



                                                )'/s-f-/r^e Oudffjfi
                                             fddU 0/s^-r/^Q^ Lnif^^^
Case 2:19-cv-13000-WBV-DMD Document 1 Filed 09/24/19 Page 4 of 6




                                                                                    ^
                                                                               J^
                                                                         1^0
                                                               1-0




                                                                               ^
                                                                     ?

                                                                           ^
                  ^-
    ^




                                       ^-1




                                                          ^
                                                          1^
                                                      |0\3
                                                   1?^>
                                             fc^
              <^
              ^
                                                          ^  fe> ^
             fc.                      fc                     K-
                                                             h^ ^
                                             fe. ^> ^     ^
                                      Fs
                                      tb
                                                  '&'
                                             ^ IT^ ^ fe- fe-
                    te>
                                             ^ ^^ ^ &'
             js->
             ^            ^^
                          VJ'
                                      t^                     ^>'
              ^>                             ^
              s^                n            ^
                    ^ 1^' '6' E?
                      K                          p     I-
!^>   l^-/
      &^     E^i    ^ t?^       Fs^- K*^
                                             iy^ Ts
                                             ^'
                                                    ^
                                                 1^ r^ ^ ^
             ^                  1^>                t^  Lv
^                         iL^    ^    ^-     ^     >-        te
p^ ^
                    —r +
                                             ^
                                -^    ^Q
                                1^                 fe
                                      1>-
1^ ¥I??
<^>                 k
                    ^^'         ^
[^    IS^                             ^'
                                             ^
                                             -^
                                                   ^1^
   ^
   ^                ^ 1^              !<^~
                                             ^
^
1^ 1^                                        tp
                          I fr  1^
1^
IQ                        1^
                          \^
^
^                         ps
                          ^                                          ^
                                                                     b-^
                                                                     to
                                                                           Case 2:19-cv-13000-WBV-DMD Document 1 Filed 09/24/19 Page 5 of 6




                                                                     1^
                                                                     ^
                                                                     1^
                                                                   C4 / / i^^
Case 2:19-cv-13000-WBV-DMD Document 1 Filed 09/24/19 Page 6 of 6




                                                                                                                                   USA Forever
                                                                                                                   USA Forever ;
                                                                                      r~>
                                                                                                      t
                                                                                                       ,i ui?t^?
                                                                                ^^^^^^.j^^^^^4^At1htV%y!3^1i^^^^^^^W3^^i'
